          Case 3:18-cv-02008-JCS Document 22 Filed 10/12/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                                CIVIL MINUTE ORDER

 Case No.: 18-cv-02008-JCS               Case Name: The Center for Investigative Reporting
                                         (CIR) v. U.S. Department of Labor
 Chief Magistrate Judge:                 Date: October 12, 2018        Time: 3 minutes
 JOSEPH C. SPERO

Attorney for Plaintiff: n/a
Attorney for Defendant: Douglas Chang

 Deputy Clerk: Theresa Hoang                          Court Reporter: Not Reported


                                        PROCEEDINGS

1. Case Management Conference - Held


                                          SUMMARY

Plaintiff in this matter did not appear. Order to show cause on why the case should not be
dismissed for failure to prosecute and failure to appear will be issued. Defendant is to complete
responses and document production by the end of November. Joint updated case management
statement and OSC due 11/30/2018.




CASE CONTINUED TO: 12/7/2018                 at 2:00 PM for a Further Case Management
Conference.
